Johnson, Presiding Judge.
The decision of the Court of Appeals in Division 9 of this case having been reversed by the Supreme Court, Thompson v. State, 276 Ga. 701 (583 SE2d 14) (2003), our decision in Thompson v. State, 256 Ga. App. 776, 782-784 (9) (569 SE2d 884) (2002), is hereby vacated as to Division 9. The case is remanded to the trial court for resentencing in accordance with the opinion of the Supreme Court. As to Division 9 of our decision, the judgment of the Supreme Court is made the judgment of this Court. The remaining Divisions of our prior opinion are unaffected.

Judgment vacated as to sentencing and case remanded for resentencing.


Blackburn, P. J., and Miller, J, concur.